Citation Nr: 0327599	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-02 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for residuals of 
removal of warts of the left index and ring fingers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active duty from August 1970 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, that denied entitlement to service connection for the 
above-noted claims.  The denials of service connection were 
duly appealed.  In February 2000, September 2001, and August 
2002, the RO provided Statements of the Case (SOCs) to the 
veteran

In January 2003, the Board remanded this matter to the RO for 
readjudication in light of new evidence which had been 
submitted after the case was forwarded to the Board.  In 
March 2003, after completing that action, the RO issued a 
Supplemental Statement of the Case (SSOC), and the case was 
returned to the Board.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam in 
any capacity during his military service.

2.  The competent credible evidence of record does not show 
that the veteran was ever exposed to any herbicide agent in 
service.

3.  There are no complaints, findings, treatment, or 
diagnosis indicative of diabetes mellitus type II in the 
veteran's service medical records (SMRs), or for many years 
after separation from active service.

4.  The veteran currently has diabetes mellitus type II, 
which was first diagnosed in 1997.  It has not been shown by 
credible competent evidence that the veteran's diabetes 
mellitus type II was present in service or proximate thereto, 
or is otherwise related to the veteran's service.  Diabetes 
mellitus is not shown to have been caused or aggravated by a 
service-connected liver disorder.

5.  The preponderance of the evidence demonstrates that a 
chronic acquired low back disorder was not incurred in or 
aggravated by service, nor is a present low back disorder 
etiologically related to service.

6.  The preponderance of the evidence demonstrates that the 
veteran's claimed residuals of removal of warts, left index 
and ring fingers, were not incurred in or aggravated by 
service, nor is any such disability etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred in or 
aggravated by service and is not a secondary result of a 
service-connected liver disorder, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).

2.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.102, 3.303.  

3.  Residuals, removal of warts, left index and ring fingers 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas in this 
regard); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
February 2000, September 2001, and August 2002 Statements of 
the Case (SOCs), March 2003 Supplemental Statement of the 
Case (SSOC), and associated correspondence issued since the 
veteran filed his claims, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claims.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the SSOC issued in March 
2003.  In addition, the veteran was advised of the specific 
VCAA requirements in correspondence issued in March 2001, 
some 21/2 years ago.  It thus appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, following the Board's January 2003 
remand, the RO sent the veteran a letter that same month, 
which provided a detailed description of the types of 
evidence which would be helpful in adjudicating his claim and 
of his and VA's relative responsibilities in obtaining such 
evidence.  The letter requested the veteran to submit any 
supportive documentation within 30 days after the date of the 
letter, and also advised him, "You can take up to a year 
from the date of this letter to send us what we need."

The veteran and his representative subsequently submitted 
several items of evidentiary materials.  The Decision Review 
Officer at the RO issued an SSOC to the veteran and his 
representative in March 2003.  Inasmuch as the veteran has 
had more than ample time during the pendency of this matter 
in which to submit supportive information, evidence, and 
argument, and has in fact done so, the provisions of the 
Federal Circuit's decision in PVA, supra, have been 
fulfilled.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter yet again 
for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background

The veteran's current service-connected disabilities are: 
residuals of liver injury, steatohepatitis, secondary to 
infectious mononucleosis with hepatitis, and secondary to 
tetracycline use in military service, evaluated as 30 percent 
disabling; residual scarring secondary to acne vulgaris, 
rated as 10 percent disabling; and tender scars, right thumb, 
rated at 10 percent.

A review of the service medical records shows that the April 
1970 enlistment examination revealed no abnormalities, with 
the exception of a postoperative appendectomy scar.  The 
veteran was seen in February 1971 with complaints of low back 
pain.  On examination, excessive lumbar lordosis was found.  
The diagnostic impression was of a postural defect.  Back 
exercises were recommended.  He was seen again in May 1971 
with complaints of low back pain.  It was noted that he had a 
pelvis tilt with the left leg being shorter than the right.  
The impression was muscular back pain due to pelvic tilt.

In October 1971, he was seen again with complaints of low 
back pain.  He was given a lift in the shoe because the left 
leg was shorter than the right, which caused a pelvic tilt.  
X-rays of the lumbar spine revealed no abnormalities except 
slight scoliosis.  Also in October 1971, he was diagnosed 
with low back pain, with no pathology noted.  X-rays taken in 
March 1974 revealed a normal lumbar spine with possible 
exception of spondylosis at L-5.  He was seen with complaints 
of low back pain in October 1972.  The impression was of a 
normal examination, with possible chronic lumbosacral strain.

The December 1972 transfer and annual examination revealed no 
abnormalities.  In May 1973, he was seen for a recurrent 
wart.  In July 1973, two warts were noted on the right hand, 
thumb, and index finger.  A November 1973 report of medical 
examination was conducted for the purpose of "aircrew."  
The report indicated that the veteran was qualified for PQ 
and AA DIF as an air crewman, and duties of his rank at sea 
and on foreign shore.  The examination also noted a one-inch 
scar, left index finger.  The July 1974 service separation 
examination revealed no pertinent abnormalities.  

A magnetic resonance imaging of the lumbar spine taken in 
January 2000 was negative for significant neural impingement.  
VA X-rays of the lumbar spine taken in November 1998 were 
unremarkable.  

In a medical statement dated in March 2000, S.T., D.C. stated 
that he had treated the veteran for chronic low back pain.  
He stated that the veteran reported back problems for 
approximately 29 years.  He mad reference to the veteran's 
service medical records dated in February 1971 and March 
1974, wherein the veteran was seen with complaints of low 
back pain and excessive lordosis was noted.  Dr. T. stated 
that the same conditions had persisted to date, and were 
related the excessive lordosis.  He stated that once 
pronounced lordosis had developed, it is usually a permanent 
condition and can lead to disk prolapse or osteoarthritis of 
the spine.  Dr. T. opined that the veteran experienced 
problems with his back that were consistent chronologically 
from the time of his documented conditions during service.  

In an April 2000 medical statement S.T., D.C, stated that, in 
February 2000, the veteran had presented with unbearable neck 
pain.  The veteran reported that a few days prior, he had 
incurred work-related injuries from carrying a briefcase.  
The examination revealed severely restricted motion of the 
neck and back.  Dr. T. was made aware that the veteran had 
undertaken physical therapy at the VA Medical Center since 
March 2000, due to his work-related injuries.  

VA treatment records dated from March to April 2000 show that 
the veteran was seen with complaints of low back pain, and 
underwent physical therapy to address the condition.  A 
magnetic resonance imaging scan of the lumbar spine, 
conducted in June 2000, revealed normally aligned lumbar 
vertebral bodies; normal intervertebral spaces; and showed 
the conus and nerve roots to be unremarkable.

The veteran was accorded a VA examination in April 2001.  He 
indicated a history of low back pain which developed in 1970 
or 1971, with no evidence of trauma.  The low back pain had 
persisted, and was aggravated by prolonged sitting, prolonged 
standing, walking one to two blocks, ascending and descending 
stairs, and lifting 15 to 20 pounds or more.  The diagnosis 
was chronic lumbosacral strain syndrome with constant pain, 
reduced range of motion, without palpable spasm, with the 
occasional radiculopathy into the buttocks, and with intact 
sensory perception over the buttocks and down each lower 
extremity.

The veteran was accorded a VA diabetes mellitus examination 
in April 2001.  The claims filed was reviewed, including the 
veteran's letter containing his contention of a causal 
relationship between diabetes mellitus and his liver 
disorder.  The examiner stated that genetic and environmental 
factors were important in the pathogenesis of type II 
diabetes mellitus.  The veteran had strong risk factors for 
type II diabetes, i.e. a strong family history of diabetes 
and a history of hyperlipidemia, with elevation of the LDL 
and triglycerides, and low HDL.  There was no clinical 
evidence of pancreatitis secondary to hepatitis.  The non-
alcoholic steatohepatitis was also seen with type II diabetes 
mellitus.  The examiner opined that any relationship of the 
type II diabetes mellitus to hepatis from the previous 
infectious mononucleosis or to the period of treatment with 
tetracycline for acne would be most unusual.  

VA treatment records dated from June 2001 to October 2002 
show that the veteran was seen on numerous occasions for his 
type II diabetes mellitus.  

A VA scars examination conducted in July 2001 revealed 
multiple scars over the right thumb.  

The veteran has submitted numerous articles regarding Agent 
Orange, herbicide exposure and dioxin, lumbar lordosis, and 
the USS Oriskany.

The veteran was accorded a VA scars examination in May 2002.  
The veteran reported that he developed warts on his hands 
during service, and said they were very resistant to 
treatment.  He reportedly underwent several treatments with 
liquid nitrogen.  He reported that he was left with residual 
defects on the tips of his fingers, as well as symptoms 
associated with it.  Specifically, he described a depression 
on the lateral side of the nail of his left ring finger.  
Upon clinical evaluation, the left index finger had some loss 
of tissue on the medial side of the nail.  There was also a 
nail abnormality on the left index finger.  The diagnosis was 
status post liquid nitroglycerin removal of wart, left hand 
index and ring fingers, with residual minor skin irritation 
and nail bed abnormality.  The examiner stated that the scar 
on the pad of the index finger was definitely not the result 
of the removal of a wart while in the military, based upon 
the type of treatment received and the scar present.  

In a June 2002 medical statement, C.N., M.D. stated that 
lumbar lordosis was identified in the veteran's service 
medical records.  He indicated that lordosis could be 
associated with back pain.  Lordosis was present on current 
examination.  Dr. N. stated that medical treatment for back 
pain should have been initiated in the military.  He further 
stated that if no medical treatment was initiated at the time 
of diagnosis of lordosis, the current back pain could be a 
persistent effect.  

In a February 2003 response, the Department of the Navy 
advised that it could not verify exposure to herbicides 
without additional information.

In a March 2003 response, the Department of the Navy advised 
that an opinion expressing that the likelihood of the use of 
herbicides on board Naval Air Station Corpus Christi (NASCC) 
between 1973 and 1974 could not be provided because NASCC no 
longer maintained any records from that period which 
contained any information relevant to the veteran's concerns.  

In February 2003, a Rehabilitation Specialist completed a 
questionand-answer form.  She opined that an airport worker's 
duties would include the use of herbicides to control weeds 
appurtenant to the runways and taxiways.  

III. Legal Analysis

A.  Service connection for diabetes mellitus type II

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and diabetes mellitus becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Applicable criteria also provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) and 
the "Veterans Education and Benefits Expansion Act of 
2001," Pub L. No. 107-103, 115 Stat. 976 (2001).

Where a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2003).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232-243 (Nov. 2, 1999); Notice 67 Fed. Reg. 42,600-08 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

In this case, there is no competent credible evidence of 
record, which establishes that the veteran is entitled to the 
presumption of service connection.  His military personnel 
records do not reflect service in Vietnam, and the veteran 
concedes that he did not serve in Vietnam.  Therefore, the 
Board may not presume that the veteran was exposed to Agent 
Orange or any other herbicide.  

In order to establish service connection on a direct basis, 
the veteran's current diabetes mellitus must be related to 
his active service or events therein, to include herbicide 
exposure.  In this regard, the veteran has consistently 
asserted that he was exposed to herbicides while performing 
duties and stationed at NASCC.  He further asserts that, 
while stationed at NASCC, his duties included maintenance 
around the airfield.  The Board notes general documents 
submitted by the veteran that indicate the use of herbicides 
in airport maintenance.  Notwithstanding the use of 
herbicides in airport maintenance, the record fails to show 
that the veteran's duties included maintenance around the 
airfield, which would have exposed him to herbicides, nor 
does the record support his belief that Agent Orange was used 
during his duties.  Although the veteran was provided a 
physical examination to qualify as an air crewman; the record 
reflects that while stationed at NASCC he served as a 
hospital corpsman.  Thus, there is neither any direct 
evidence that the veteran was exposed to a herbicide, nor 
that his diabetes mellitus type II is otherwise related to 
his military service.  There is nothing in the veteran's SMRs 
which indicate that diabetes mellitus either manifested or 
was diagnosed during his active service, nor is it so 
contended.  The veteran's separation examination reflects 
that his albumin and sugar were negative.  

Finally, the veteran has asserted that his diabetes mellitus 
is secondary to his service-connected liver disorder.  The 
veteran's diabetes mellitus is shown to have been initially 
manifested in 1997.  There is no competent medical evidence 
that his service-connected liver disorder and treatment with 
tetracycline for acne influenced the pathological development 
of the veteran's diabetes mellitus, as claimed.  In this 
regard, no health care provider has linked the veteran's 
diabetes mellitus to his service-connected liver disorder.  
In fact, the April 2001 VA physician opined that any 
relationship between the type II diabetes mellitus to hepatis 
from infectious mononucleosis would be "most unusual".  

The Board has considered various statements from the veteran 
associating his diabetes mellitus to his service-connected 
liver disorder.  While the veteran is competent to testify as 
to symptomatology he has experienced, without medical 
expertise or training, he is not competent to offer a medical 
opinion as to the etiology of his diabetes mellitus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions).  
Accordingly, the Board must find that his contentions with 
regard to etiology of his diabetes mellitus are of no 
probative value in light of the medical opinion noted above.

As there is no competent medical evidence showing that the 
veteran's diabetes mellitus is proximately due to, or the 
result of his service-connected liver disorder, the criteria 
for establishing service connection on a secondary basis for 
diabetes mellitus are not met.  See 38 C.F.R. § 3.310.  

The Board appreciates the obvious sincerity of the veteran in 
pursuing this claim.  However, while the Board is sympathetic 
to the veteran, we are not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  In addition, while the 
veteran may believe that his diabetes is related to herbicide 
exposure, or to his service-connected liver disorder, it is 
well established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Accordingly, the preponderance of the evidence is against the 
veteran's diabetes mellitus type II being service connected.  
The evidence is not in equipoise; therefore, the veteran is 
not entitled to the application of the benefit-of-the-doubt 
doctrine.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
B.  Service connection for lumbar spine disorder

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  

With chronic disease shown as such in service or within the 
applicable presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected, 
unless clearly attributable to intercurrent causes.  This 
does not mean that any manifestation of joint pain will 
permit service connection of arthritis first shown as a 
clear-cut entity at some later date.  38 C.F.R. § 3.303(b) 
(2003).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes. 38 C.F.R. § 3.303(c) (2002).  A 
defect is a structural or inherent abnormality or condition, 
which is more or less stationary in nature.  VAOPGCPREC 82-
90.  A disease may be defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  Id.  The 
VA General Counsel has held that service connection may be 
granted, to include based upon aggravation, for diseases of 
congenital, developmental, or familial origin.  Service 
connection may not be granted for congenital or developmental 
defects unless such defect was subject to superimposed 
disease or injury during military service that resulted in 
disability apart from the congenital or developmental defect. 

The veteran contends, in essence, that he is entitled to 
service connection for a low back disorder, which began in 
service.  

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim.  In essence, we believe that the 
evidence of record demonstrates that the veteran's current 
lumbar spine disorder was not incurred in or aggravated by 
active military service.

The Board has found the most probative evidence of record to 
be the veteran's service medical records.  There are entries 
in service which show that the veteran complained of, and was 
treated for, low back pain.  Clinical findings included 
excessive lordosis.  The diagnoses rendered included postural 
defect, muscular back pain due to pelvic tilt, and possible 
chronic lumbosacral strain.  X-rays of the lumbar spine 
revealed minimal scoliosis.  

None of the above findings or diagnoses establishes a 
disability for which service connection can be granted.  
Lordosis and scoliosis are congenital/developmental defects.  
Despite the veteran's treating physicians' statements that 
his current symptomatology (i.e., pain) is consistent with 
in-service symptoms, the veteran's in-service symptomatology 
was not attributed by medical professionals to any disease 
pathology or injury.  In addition, the Court has held that a 
symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  Moreover, there are no post-service 
medical records revealing complaints or treatment of back 
pain until March 2000, when the veteran sought treatment for 
work-related injuries unrelated to service.  Thus, there is 
no evidence of continuity of symptomatology stemming from 
active service.  

The Board notes that there is evidence of back pain but no 
arthritis, so service connection for such a condition as set 
forth in 38 C.F.R. §§ 3.307, 3.309 is not warranted, 
particularly because arthritis was not manifested within the 
first post-service year.

Although the April 2001 VA examiner diagnosed the veteran 
with lumbosacral strain syndrome with constant pain and 
reduced range of motion, he did not relate this condition to 
the veteran's period of active service, which ended in 1974.  

The actual medical evidence is against the claim.  While the 
veteran is competent to describe the symptoms that he 
experienced, his statements are without significant probative 
value in regard to the issue at hand, as the veteran has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988).  Thus, the 
veteran's personal belief that he has a current disability 
and that a relationship exists between the disability and his 
service cannot serve to prove that the disability for which 
the veteran claims service connection was incurred in or 
aggravated by service.  The probative medical evidence is 
against his theory.

In the absence of medical evidence establishing a 
relationship between a chronic acquired back disorder and 
service, the preponderance of the evidence is against the 
claim of service connection for such disability.  The benefit 
of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

C.  Service connection for removal of warts,
left index and ring fingers

The veteran is seeking entitlement to service connection for 
the residuals of removal of warts on his left index and ring 
fingers.  He essentially contends that he had warts removed 
during service, which left him with residual defects.  

Having reviewed the complete record, the Board finds that 
there is no competent evidence of record which supports the 
veteran's contention that his claimed residual defects due to 
removal of warts of the left index and ring fingers are 
related to his period of active service.  

At the outset of this discussion, the Board finds that the 
weight of the competent and probative evidence establishes 
that the veteran currently has residual minor irritation and 
nail bed abnormality on the left hand index and ring fingers, 
status post liquid nitrogen treatment.  In this regard, we 
note the report of his May 2002 VA examination in which he 
was given a diagnosis of status post liquid nitrogen removal 
of wart, left hand index and ring fingers, with residual 
minor skin irritation and nail bed abnormality.  Thus, the 
question that must be answered is whether this disability is 
related to the veteran's military service.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for the residuals of removal wart, left hand index 
and ring finger.  In essence, we conclude that his residuals 
of removal wart, left hand index and ring fingers, were not 
incurred in or aggravated by military service.  

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the service medical 
records.  The SMRs do not reflect removal of warts from the 
left index and ring fingers.  The SMRs do show removal of 
warts from the right index finger and thumb.  The record also 
shows a one-inch scar was found on the left index finger.  
While, the May 2002 VA examination revealed a one-half inch 
and a one-and-one-half inch scar, the examining physician 
opined that the one-and-one-half inch scar on the pad of the 
left index finger was definitely not the result of a wart 
removal.  For these reasons, the Board concludes that the 
veteran's status post liquid nitrogen removal of warts, left 
hand index and ring fingers, with residual minor skin 
irritation and nail bed abnormality, is not related to active 
military service.  

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's residuals of wart removal, left index and ring 
fingers, were incurred in or aggravated by military service.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, but we do not find that the 
evidence is in approximate balance so as to warrant its 
application.  Accordingly, the claim must be denied.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for residuals of removal of 
warts of the left index and ring fingers is denied.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals







IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

